Citation Nr: 9905698	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  92-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss, including on a secondary basis.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a right shoulder dislocation.

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.

4.  Entitlement to an evaluation in excess of 10 percent for 
left ear otitis media.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1991 and August 1991 rating 
decisions of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).

In a January 1996 statement, the veteran raised the issue of 
entitlement to service connection for a perforation of the 
left tympanic membrane and tinnitus.  It also appears that 
the issue of service connection for vertigo has been raised.  
See October 1996 Hearing Transcript.  They have not been the 
subjects of rating decisions.  These issues are not 
inextricably intertwined with the issue of an increased 
rating for left ear otitis media and are referred to the RO 
for appropriate action.  Harris v. Derwinski, 1 Vet.App. 180 
(1991).  

Subsequent to a July 1993 remand of this case by the Board, 
the veteran contented that his right ear hearing loss began 
in active service and, in the alternative, that it is related 
to the service-connected left ear hearing loss.  Therefore, 
the issue is as stated on the title page.

The issues of increased ratings for the right shoulder 
disorder and the bilateral pes planus will be addressed in 
the remand, below.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
left ear otitis media.

2.  Otitis medical of the left ear is not shown to present an 
unusual disability picture with such factors as marked 
interference with employment or the necessity of frequent 
periods of hospitalization that render impractical the use of 
the regular schedular standards.

3.  There is no competent evidence that the veteran's right 
ear hearing loss is of service origin, that it was 
compensably manifested within one year after active service, 
that it is related to the service-connected left ear otitis 
media or left ear hearing loss, or that it is otherwise 
related to active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 10 percent for 
left ear otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, 
Diagnostic Code 6200 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Right Ear Hearing 
Loss 

Factual Background

Service medical records reveal that on entrance examination 
the veteran's ears and hearing were normal.  In June 1946, 
the veteran was treated for left ear otitis media.  On 
separation examination, whispered voice hearing was 15/15 and 
3/15 in the right and left ears, respectively.  Defective 
hearing in the left ear was noted.

On an August 1946 VA examination, ordinary conversation was 
heard at 18 feet in the right ear and at 16 feet in the left 
ear.  The diagnosis was a slight impairment of hearing in the 
left ear.

On a March 1948 VA examination, the ordinary conversation 
test was 20/20 in both ears.  The right ear was normal.  
 
August 1991 VA audiometry revealed the following puretone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear. 

In a November 1991 statement, a Dr. Arons indicated that the 
veteran had a mild to severe sensorineural hearing loss in 
the right ear.  He did not comment on whether the right ear 
hearing loss was related to the veteran's otitis media.

The veteran appeared at a hearing before a hearing officer at 
the RO in November 1991.  He testified that he first noticed 
a hearing loss about ten years earlier. November 1991 Hearing 
Transcript (November 1991 T.) at 6.  He also stated that Dr. 
Arons said his hearing loss "could" be related to his 
otitis media but that he didn't know "for sure."  Id. at 8.

In a December 1991 hearing officer decision, service 
connection was granted for left ear hearing loss.

At the March 1993 hearing before a Member of the Board, the 
veteran testified that five to seven years earlier he had 
first been informed that he had a right ear hearing loss.  
March 1993 Hearing Transcript (March 1993 T.) at 11-12.

Dr. Arons, in an April 1993 statement, noted that the 
veteran's hearing had remained essentially the same since the 
October 1991 examination.  He also noted that the veteran had 
recurrent episodes of vertigo and that the veteran thought 
that the one of his disabilities was related to service.

In July 1993, the Board remanded the issue of entitlement to 
service connection for right ear hearing loss.

A March 1994 VA audiological evaluation revealed the 
following puretone threshold in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
70
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  During that examination, the 
veteran reported that he had had a progressive bilateral 
hearing loss since left ear otitis media in service.

In a May 1996 statement, Dr. Lehrer said that the veteran had 
a bilateral hearing loss, but did not indicate the etiology 
of it.  A June 1996 statement from Dr. Lehrer does not 
address the veteran's hearing loss.  

The veteran was afforded a VA audiological evaluation in July 
1996 that revealed the following puretone thresholds in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
75
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The veteran also reported that he 
had had a hearing loss since a fungus infection in 1945 
during active service.

At an October 1996 hearing before a hearing officer at the 
RO, the veteran testified that a doctor told him that his 
right ear hearing loss was related to his left ear 
disabilities and that Dr. Lehrer's statement supported that 
contention.  October 1996 Hearing Transcript (October 1996 
T.) at 7-8.  He also said that he first noticed his right ear 
hearing loss twenty or thirty-five years after service.  Id. 
at 23.  At the hearing, he submitted May 1996 and June 1996 
statements of Dr. Lehrer.

A February 1998 VA audiological evaluation revealed the 
following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
70
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.  The veteran also reported that he 
had had a hearing loss since a fungus infection in 1945 
during active service.

On a March 1998 VA ear disease examination, bilateral 
sensorineural hearing loss was diagnosed.

Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service, there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b).  Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The regulation requires continuity of symptomatology, not 
continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  The Court has held that lay observations of 
symptomatology are pertinent to the development of a claim of 
service connection, if corroborated by medical evidence.  See 
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  In that 
regard, the Board further notes that the Court has held that 
a claim based on chronicity may be well-grounded if 1) the 
chronic condition is observed during service, 2) continuity 
of symptomatology is demonstrated thereafter and 3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Although a layperson is competent to testify as to 
observable symptoms, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id; see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime, and if an organic disease of the 
nervous system is manifested to a compensable degree within 
one year following discharge from service, the disorder will 
be considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A chronic disease need not be diagnosed during the 
presumptive period under 
38 C.F.R. § 3.307(c), but, if not, there must then be shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991). 

Under 38 U.S.C.A. § 1154 (West 1991), ce 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that the alleged injury or 
disease is service-connected.  This presumption is rebuttable 
by clear and convincing evidence to the contrary.  Id. at 
393.  Moreover, the veteran still must present medical 
evidence that relates the current disability to the in-
service injury or disease.  Wade v. West, 11 Vet. App. 302 
(1998).

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 95).  In order to show 
that a disability is proximately due to or the result of a 
service-connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally-related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  Establishing a 
current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. The Court has 
held that 38 C.F.R. § 3.385 does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for a hearing loss which first 
met the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. at 159.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
layperson's account of what a physician said is also not 
competent medical evidence for purposes of Grottveit.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The veteran has a current right ear hearing disability by VA 
standards.  38 C.F.R. § 3.385.  Therefore, the issue is 
whether it is related to active service, including a service-
connected disability.  As preliminary matter, 38 U.S.C.A. 
§ 1154 (West 1991) does not apply because there is no 
allegation that his right ear hearing loss is the result of 
combat.  Additionally, the veteran has not presented any 
competent medical evidence that the right ear hearing loss 
began in active service or that it was compensably manifested 
within one after active service.  On separation examination, 
the right ear hearing was normal.  The Board has reviewed the 
veteran's statements during three VA examinations that his 
hearing loss began in service.  Although the veteran is 
competent to report any symptoms during service but he can 
not proffer a competent diagnosis of a hearing loss under 
Hensley or 38 C.F.R. § 3.385 and he is certainly not 
competent to show that he had a compensable level of hearing 
loss under the rating schedule during the initial post-
service year.  See Espiritu, 2 Vet. App. at 494-95.  

Furthermore, there is no competent evidence that the 
veteran's right ear hearing loss is related to either 
service-connected left ear otitis media or the service-
connected left ear hearing loss.  Although the veteran has 
submitted several statements from Dr. Arons and Dr. Lehrer, 
none of these statements indicates that the veteran's right 
ear hearing loss was caused or aggravated by his left ear 
otitis media or left ear hearing loss or is otherwise related 
to service.  The Board notes the veteran's testimony at two 
hearings about what doctors, including Dr. Arons, reportedly 
told him as to the nature of his hearing loss.  Such 
testimony is not the equivalent of medical evidence.   See 
Robinette, 8 Vet. App. at 77.

In short, there is no competent evidence to establish a 
relationship between the veteran's right ear hearing loss and 
active service or his service-connected left ear disorders.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the 
claim for entitlement to service connection for right ear 
hearing loss is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette, 8 Vet. App. at 77-80; Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); as modified by Epps v. Brown, 
9 Vet. App. at 344, wherein the Court found that there was a 
duty to further assist in the development of evidence only 
when the veteran has reported the existence of evidence which 
could serve to cause his claim to be well-grounded.  The 
facts and circumstances of this case are such that no further 
action is found to be warranted.  

I.  Entitlement to an Evaluation in Excess of 10 Percent 
for Left Ear Otitis Media

Factual Background

In an August 1946 rating decision, service connection was 
granted for left ear otitis media, and a noncompensable 
rating was assigned.

On an August 1991 VA audiological examination, it was noted 
that the veteran had a history of otitis media and a 
perforated tympanic membrane in the left ear and that the 
last infection was two years ago.

At a November 1991 hearing held at the RO before a hearing 
officer, the veteran testified that he would get a throbbing 
sensation in his left ear when there was water in that ear.  
November 1991 Hearing Transcript (November 1991 T.) 3.  He 
also said that, because of that pain, he would put cotton in 
his left ear and would wear a bathing cap when he showered.  
Id.  The veteran testified that he had had drainage in his 
ears.  Id. at 4-5.

The veteran appeared at a March 1993 hearing held in 
Washington, D.C. before a member of the Board, and testified 
that he had not had drainage or repeated infections in the 
left ear in the last few years.  However, he had to keep his 
left ear completely dry.  March 1993 Hearing Transcript 
(March 1993 T.) 12-13.

In July 1993, the Board remanded the issue of an increased 
rating for left ear otitis media.

On a March 1994 VA examination, the veteran had a normal 
auricle, ear canal, and tympanic membrane, bilaterally.  The 
external, middle, and inner ear was normal.  The examiner 
noted that there was no clinical evidence of active disease 
in the external, middle, or inner ear.  The diagnosis was no 
active ear disease.

In July 1994, the veteran was seen by the VA complaining of 
drainage in the left ear that had occurred for the past two 
weeks.  He was noted to have left ear otitis media with 
external ear infection.

In an October 1994 rating decision, a 10 percent disability 
rating was assigned for left ear otitis media, effective 
January 17, 1991.

Dr. Lehrer, in a May 1996 statement, reported that the 
veteran had a clean perforation of the posterior half of the 
left tympanic membrane.  

In a May 1996 statement, a Dr. Winer said that the veteran 
had a long-standing perforation of the left eardrum.

In a June 1996 statement, Dr. Lehrer recommended repairing 
the perforated left tympanic membrane.

On a July 1996 VA examination, the veteran had a dry left ear 
perforation.  There was no tenderness over the mastoid.  
Otitis media was inactive.  The examiner noted that there was 
no clinical evidence of active disease in the ear.  The 
diagnoses were no active ear disease and a dry left otitis 
media.

At an October 1996 hearing held at the RO before a hearing 
officer, the veteran testified that his left ear was tender 
when there was water in it and that he had his left ear 
cleaned out every four to five months because of drainage.  
October 1996 Hearing Transcript (October 1996 T.) 4-5.

In November 1997, the veteran underwent a private physical 
examination.  It was noted that the left ear canal was clear 
and that the left eardrum was perforated due to an in-service 
injury.  The assessment was a perforated left eardrum.

The veteran was afforded a VA audiological evaluation in 
February 1998, at which time he reported that he often had an 
infection in the left ear and that he had had drainage a week 
or two earlier.  

On a March 1998 VA ear disease examination, the veteran was 
found to have a normal ear canal, and the perforation of the 
left ear was without dry mucosa.  There was no active ear 
disease.  The diagnosis was left otitis media.





Analysis

The veteran's claim for an increased rating for left otitis 
media is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991)  All relevant evidence has been obtained 
and the duty to assist has been satisfied. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

The veteran's left ear otitis media has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.87a, 
Diagnostic Code 6200.  Under this diagnostic code, a 10 
percent disability rating is warranted for chronic, 
suppurative otitis media during the continuance of the 
suppurative process.  The veteran is not shown by the 
evidence to have had any recent suppurative process.  In any 
event, a 10 percent disability rating is the maximum 
evaluation available under Diagnostic Code 6200.  Therefore, 
an increased schedular rating under this code is not 
available.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That regulation provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  The evidence in 
this case fails to show that the veteran's service-connected 
left ear otitis media, alone, causes any marked interference 
with employment or requires frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.

ORDER

An evaluation in excess of 10 percent for left ear otitis 
media, including on an extraschedular basis, is denied.

Service connection for right ear hearing loss, both on a 
direct basis and as secondary to the service-connected left 
ear otitis media and hearing loss, is denied.


REMAND

In its July 1993 remand, the Board ordered that the veteran's 
claims file be made available for review by the VA podiatry 
examiner.  However, at the time of the February 1998 VA 
examination it was noted that the veteran's claim file was 
not available for review.  Therefore, the February 1998 VA 
examination did not comply with the directives of the July 
1993 Remand of the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In addition, a higher evaluation for pes planus 
requires the presence of very specific symptoms, and the 
presence or absence of those symptoms was not adequately 
addressed in previous VA examinations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1998).  Moreover, 38 C.F.R. 
§§ 4.40 and 4.45 have not been considered.  

In regard to the issue of an increased rating for the 
veteran's left shoulder disability, on the February 1995 VA 
examination, it was noted that simple range of motion in the 
right shoulder was painful.  On the February 1998 VA 
examination, there was much apprehension and pain in moving 
the right shoulder above 90 degrees.  The diagnosis was 
chronic dislocation of the right shoulder, status post 
repair, with residual degenerative changes.  The issue of 
entitlement to service connection for arthritis of the right 
shoulder has been raised by the evidence, but has not been 
adjudicated.  The issue of service connection for arthritis 
of the right shoulder is inextricably intertwined with the 
issue of an increased evaluation for the service-connected 
post-operative residuals of a right shoulder dislocation.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Also, since the 
September 1993 remand, the Court has held that 38 C.F.R. 
§§ 4.40 and 4.45 must be considered for a diagnostic code 
involving limitation of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran's disability could be 
evaluated under Diagnostic Code 5201 (limitation of motion); 
however, the RO has not considered 38 C.F.R. §§ 4.40 and 4.45 
and the VA examinations do not adequately address those 
regulations.  Also, 38 C.F.R. § 4.59 must be considered if 
service connection is granted for arthritis of the right 
shoulder.

In light of the above, it is the opinion of the Board that 
additional development of the evidence is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should contact the veteran and 
request that he identify all treatment he 
has received for his right shoulder 
disorder and pes planus since April 1997, 
to include the names and addresses of all 
physicians and facilities that have 
treated him.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain the medical records that are not 
already in the claims file, specifically 
to include any records from the VA New 
Jersey Health Care System and any VA 
records subsequent to those on file.

2.  The veteran should then be afforded a 
comprehensive VA orthopedic examination, 
to determine the current manifestations 
and severity of his service-connected 
right shoulder disorder.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should specifically report active and 
passive ranges of motion of the right 
shoulder.  The examiner should render an 
opinion on whether any degenerative 
arthritis in the right shoulder is a 
post-operative residual of the right 
shoulder dislocation or otherwise related 
to the shoulder disability.  The nature 
of any relationship should be explained.  
The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
right shoulder, from the service-
connected disability, due to repeated use 
or flare-ups, and should portray these 
factors in terms of any additional loss 
in range of motion.  All findings should 
be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
A comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  

3.  The veteran should then be afforded a 
comprehensive VA examination by a 
podiatrist to determine the current 
manifestations and severity of his 
service-connected pes planus.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's current 
complaints and the examination findings 
must be reported in detail by the 
examiner.  The examiner is asked to 
review the following list of symptoms and 
to indicate the absence or presence of 
the listed symptoms: Marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
achillis on manipulation, no improvement 
with use of orthopedic shoes or 
appliances, objective evidence of marked 
deformity such as pronation or abduction, 
an accentuation of pain on manipulation 
and on use of the feet, an indication of 
swelling on use, and characteristic 
callosities.  The examiner should also 
comment on whether the veteran's pes 
planus is mild, moderate, severe, or 
pronounced.  The rationale for all 
conclusions should be stated in full.

4.  The RO should then review the 
examination reports.  If they are not 
responsive to the Board's instructions, 
they should be returned to the examiners 
as inadequate.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should adjudicate the 
issue of service connection for arthritis 
of the right shoulder.  The RO should 
then evaluate the veteran's other claims 
under a broad interpretation of the 
applicable regulations and Court 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), including 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as 
applicable.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Department of Veterans Affairs

